                              United States Bankruptcy Court
                               Case 18-11699-MFW                   Doc 912           Filed 01/24/19         Page 1 of 3



                                                  For the District of Delaware

                                       In re The Nordam Group, Inc. , Case No. 18-11699


              TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).

Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other than for security, of the
claim referenced in this evidence and notice.



CRG Financial LLC                                                 Tss Technologies
Name of Transferee                                                Name of Transferor

Name and Address where notices to transferee                      Court Claim# (if known):
should be sent:
                                                                  Amount of Claim:
CRG Financial LLC                                                 Scheduled:        $16,535.30- The Nordam Group Inc.
100 Union Ave                                                     Proofs of Claim:
Cresskill, NJ 07626                                               Date Claim Filed:

Phone: (201) 266-6988                                             Phone:
Last Four Digits of Acct#:__________                              Last Four Digits of Acct#:__________

Name and Address where Transferee payments
should be sent (if different from above);
SAME AS ABOVE




I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and belief.




By:/s/ Allison R. Axenrod          Date: 01/24/2019

Transferee/Transferee’s Agent




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Form 210B (10/06)             Case 18-11699-MFW                Doc 912          Filed 01/24/19       Page 2 of 3


                             United States Bankruptcy Court
                                               For the District of Delaware

                                        In re The Nordam Group, Inc. , Case No. 18-11699




NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY


Claim No. ________ (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the alleged transferor. As evidence of
the transfer of that claim, the transferee filed a Transfer of Claim Other than for Security in the clerk’s office of this court on 01/24/2019.

CRG Financial LLC                                    Tss Technologies
Name of Alleged Transferee                            Name of Transferor

100 Union Avenue, Cresskill, NJ 07626                 1201 Hillsmith Dr , , Cincinnati , OH 45215
Address of Alleged Transferee                         Address of Transferor




                              ~~DEADLINE TO OBJECT TO TRANSFER~~




The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty (20) days of the mailing of
this notice. If no objection is timely received by the court, the transferee will be substituted as the original claimant without further order of
the court.




Date:_______________________________________

CLERK OF THE COURT
                                 Case 18-11699-MFW                     Doc 912           Filed 01/24/19            Page 3 of 3

                                                            NOTICE OF TRANSFER AND WAIVER



Tss Technologies (“Seller”), sells, transfers and assigns unto CRG Financial LLC, with an address at 100 Union Avenue, Cresskill, NJ 07626, its successors and
assigns (“Purchaser”), pursuant to the terms of a Claim Purchase Agreement between Seller and Purchaser (the “Agreement”), all of Seller’s right, title and interest in,
to and under Seller’s Claim (as defined in the Agreement) against The Nordam Group, Inc. or any of its co-debtor subsidiaries or affiliates (the “Debtor”), in the
aggregate amount of not less than $16,535.30, representing all claims of Seller pending against Debtor in the United States Bankruptcy Court, for the District of
Delaware, jointly administered as Case No. 18-11699.

Seller hereby waives its right to raise any objection and/or receive notice pursuant to Rule 3001 of the Federal Rules of Bankruptcy Procedures and stipulates that an
order may be entered recognizing the Agreement as an unconditional sale and the Purchaser as the valid owner of the Claim.


IN WITNESS WHEREOF, Seller has signed below as of 12/19/2018.

By: /s/ Chaz Nichols
    Signature

   Chaz Nichols
  Print Name/Title
  Tss Technologies

IN WITNESS WHEREOF, Purchaser has signed below as of Monday, January 21, 2019.

By: /s/ Robert Axenrod
Robert M. Axenrod, CRG Financial LLC
